DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “liquid module” and “alcohol testing module” in claim 1;
“wireless communication module” in claim 2;
“analyzing module” in claim 5; 
“power module” in claim 7; and
“heating atomizing element” and “controlling assembly” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Cameron (US 2017/0046357).

    PNG
    media_image1.png
    224
    873
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    237
    375
    media_image2.png
    Greyscale
Regarding claim 1, Cameron describes an electronic cigarette (abstract).  His e-cigarette includes a liquid module configured to contain tobacco tar ([0002], [0077] – “containers”); an atomizer converting the tobacco tar in the liquid module into smoke ([0077], vaporizer); an alcohol testing module detecting an alcohol concentration of breath when the electronic cigarette is turned on ([0094], [0098], “breathalyzer”); and a microprocessor recording operating data of the atomizer and alcohol concentration data detected by the alcohol testing module ([0102], where data is received and implicitly “recorded”); wherein the electronic cigarette establishes wireless communication with a portable electronic device and/or a server ([0072]), the microprocessor transmits the operating data of the atomizer and the alcohol concentration data to the portable electronic device and/or the server for being analyzed and stored (Fig. 12).

    PNG
    media_image3.png
    277
    866
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    474
    858
    media_image4.png
    Greyscale
Regarding claim 2, the device further comprises a wireless communication module ([0072]), wherein the electronic cigarette establishes wireless communication with the portable electronic device and/or the server through the wireless communication module (Id), and transmits the operating data of the atomizer and the alcohol concentration data to the portable electronic device and/or the server through the wireless communication module (Id, Fig. 12).
Regarding claim 3, the wireless communication module is adapted for establishing wireless communications in Sub 1 GHz, Bluetooth Low Energy (BLE), WiFi, Narrow Band Internet of Things (NB-IoT), Long Range (LoRa), 
    PNG
    media_image5.png
    472
    867
    media_image5.png
    Greyscale
LTE-Machine to 
    PNG
    media_image6.png
    476
    864
    media_image6.png
    Greyscale
Machine (LTE-M) ([0072]).
Regarding claim 4, the device further comprises an indicator configured for indicating an operating status of the electronic cigarette (as in Fig. 10).

    PNG
    media_image7.png
    154
    875
    media_image7.png
    Greyscale
Regarding claim 5, 
    PNG
    media_image8.png
    497
    867
    media_image8.png
    Greyscale
wherein a processor and/or an analyzing module installable in the portable electronic device, when the portable electronic device installs the processor and/or the analyzing module, the processor and/or the analyzing module enables the portable electronic device to analyze the alcohol concentration data and compares to an alcohol concentration standard value, if the alcohol concentration data is greater than the alcohol concentration standard value, the electronic cigarette receives warning information from the portable electronic device through the wireless communication module, the microprocessor controls the indicator to output a warning signal (see Fig. 10 and [0102]).
Regarding claim 6, the device further comprises 
    PNG
    media_image9.png
    629
    800
    media_image9.png
    Greyscale
a first connecting interface, wherein the first connecting interface is configured to electrically connect the portable electronic device to the electronic cigarette, the electronic cigarette transmits the operating data of the atomizer and the alcohol concentration data to the portable electronic device through the first connecting interface, and receives the warning information from the portable electronic device through the first connecting interface ([0072] and Fig. 12).
Regarding claim 7, the device further comprises  a power module adapted for providing electrical power to the electronic cigarette, wherein power module is a rechargeable battery, the power module comprises a second connecting interface adapted for electrically connecting to an external power source through a transmission cable to be recharged, the power module is further adapted for electrically connecting to the portable electronic device through the transmission cable to output electric power to 
    PNG
    media_image10.png
    722
    674
    media_image10.png
    Greyscale
the portable electronic device ([0072]-[0073], Fig. 1).
Regarding claim 8, 
    PNG
    media_image11.png
    881
    407
    media_image11.png
    Greyscale
wherein the atomizer comprises a heating atomizing element, and a ceramic heater and controlling assembly ([0084]), the electronic cigarette selects and arranges the atomizer from one of the heating atomizing element and the ceramic heater and controlling assembly (Id); the microprocessor detects a selected and arranged atomizer, and generates operating data of the selected and arranged atomizer, the operating data of the selected and arranged atomizer comprises operating duration, an operating power, and a usage of the tobacco tar of the electronic cigarette (Id).
Regarding claim 9, the device further comprises a display adapted for displaying the operating data of the atomizer, the alcohol concentration data, and a usage of electric power of the electronic cigarette (Fig. 10).

    PNG
    media_image12.png
    220
    868
    media_image12.png
    Greyscale
Regarding claim 10, the device further comprises a storage adapted for storing the operating data of the atomizer and the alcohol concentration data (see all citations above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/Primary Examiner, Art Unit 1797